Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-241

IN RE EDWIN A. QUARTEY,
                               Respondent.
Bar Registration No. 460866                                    DDN 007-17

BEFORE: Blackburne-Rigsby, Chief Judge, McLeese, Associate Judge, and
        Farrell, Senior Judge.
                                 ORDER
                           (Filed – May 18, 2017)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Maryland for six months by consent; this court’s
March 13, 2017, order suspending respondent and directing him to show cause
why identical reciprocal discipline should not be imposed; the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent did not file a response to this court’s show cause order or file the
required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that Edwin A. Quartey is hereby suspended from the practice of
law in the District of Columbia for a period of six months. See In re Sibley, 990
A.2d 483, 487-88 (D.C. 2010) (explaining that the presumption of identical
discipline in D.C. Bar R. XI, § 11 (c) will prevail except in “rare” cases); In re
Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002) (explaining that in unopposed
reciprocal matters the “imposition of identical discipline should be close to
automatic”). For purposes of reinstatement, the suspension will not begin to run
until such time as respondent files a D.C. Bar. R. XI, § 14 (g) affidavit.

                               PER CURIAM